SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 27, 2010 Commission file Number 1-7829 BOWL AMERICA INCORPORATED (Exact name of registrant as specified in its charter.) MARYLAND 54-0646173 (State of Incorporation) (I.R.S. Employer Identification No.) 6446 Edsall Road, Alexandria, Virginia (Address of principal executive offices) (Zip Code) (703) 941-6300 Registrant's telephone number, including area code Securities Registered Pursuant to Section 12(b) of the Act: Title of Class Name of Exchange on which registered Common stock (par value $.10) NYSE Amex Exchange Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES [ ]NO [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YES[ ]NO [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES [X] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES [ ]NO [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K, (Section 229.405) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [ ] Accelerated Filer [ ] Non-accelerated Filer [ ] Smaller reporting company [X] Indicate by checkmark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act). YES [ ]NO [X] As of December 27, 2009, which was the last business day of the registrant's most recently completed second quarter, 3,672,549 Class A common shares were outstanding, and the aggregate market value of the common shares (based upon the closing price of these shares on the NYSE Amex Exchange) of Bowl America Incorporated held by nonaffiliates of the registrant was approximately $37 million. As of that date 1,468,462 Class B common shares were outstanding.Class B common shareholders have the right to convert their Class B common to Class A common stock on a share for share basis. If the Class B shares were converted to Class A shares as of December 27, 2009, the total aggregate market value for both classes of common stock held by nonaffiliates would be approximately $45 million. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: Shares outstanding at September 1, 2010 Class A Common Stock $.10 par value Class B Common Stock $.10 par value DOCUMENTS INCORPORATED BY REFERENCE Portions of registrant's definitive proxy statement, which will be filed with the Commission not later than 120 days after June 27, 2010, are incorporated into Part III of this Form 10-K.The Selected Financial Data (Item 6), Management’s Discussion & Analysis (Item 7) and financial statements (Item 8) attached to and included in this filing are incorporated herein by reference and filed as exhibits hereto. BOWL AMERICA INCORPORATED INDEX TO FISCAL 2010 10-K FILING PART I Page Cover Page Documents Incorporated by Reference Index ITEM 1.
